Martin, J.,

delivered the opinion of the court.
This is an action instituted by the holder and transferee of a promissory note, payable to bearer, against the defendant, as the drawer and maker thereof. The latter pleaded a general denial; and fraud and collusion between the-payee and transferor of the note, and the plaintiff; and also the failure of the consideration for which the note was given, it being originally given for the price of a slave, who was attacked with a redhibitory disease. He likewise prayed for a rescission of the sale. There was a verdict, and judgment rendered thereon for the defendant; from which, after an unsuccessful effort to obtain a new trial, the plaintiff appealed.
The record of the case shows, that the note was given on the 22d of April, 1833, and made'payable to A. C. M‘Daniel or bearer, who on the 1st day of June following, transferred it by a written transfer to the plaintiff, in part payment of several slaves, purchased by the wife of M‘Daniel, from the wife of the plaintiff. The transfer was made by the delivery of the note, accompanied by a written assignment on the back of it. It is shown that the slave was attacked with a redhibitory disease, and shortly after returned to the vendor, who refused to receive him. He soon after died, in the possession of the defendant.
Our attention is first drawn to a bill of exceptions, taken by the plaintiff and appellant’s counsel, to the admission in evidence of the testimony of W. Waddle, S. Nettles, W. Nettles and John Nettles, which testimony was taken down by the clerk, on the ground that what they related, . n. r™ , . . . n was res inter alios acta. 2. That the testimony is irrelevant, or founded upon hearsay. Lastly, it is opposed on the ground of an attempt made to give parole evidence of the cancelling • t , . ° , r . , , ° or rescinding the sale of a slave. 1 he court overruled the objections, on the ground of the plea of fraud and collusion,
The answer, alleging collusion between the plaintiff and the payee, who transferred the note, clearly authorises evidence of the acts of the latter to be given against the former, *118if the collusion was established. And as the jury was to pass at once, both upon the plea of collusion and the acts of the transferor of the note, evidence relating to these two points, was to be administered simultaneously. On the score of irrelevancy, the objection to testimony is seldom of any avail in this court. Irrelevant testimony is easily rejected, and has no other effect than to cause a loss of time. It often happens that, in order to illustrate the fact to which he deposes, a witness is necessarily led into the detail of circumstances, and the information which he has received in relation to it. In such a case, if the party against whom' the witness is introduced, apprehends danger, he may warn the jury of the obligation they are under to disregard hearsay testimony, and if necessary, call on the court to instruct the jury accordingly.
And where the jury are to pass at once on both the plea of collusion and the acts of the transferor, charged with colluding with the plaintiff, the evidence relating to these two points must be administered simultaneously.
On the score of irrelevancy, the objection to testimony is seldom of any avail in the Supreme Court.
The promise of the vendor of a slave to rescind the sale on account of redhibitory defects, is admissible in evidence, in a suit between the transferee of a note and the maker, for the price of the slave, to show the existence of the redhibitory defects.
Where the day of payment of a note is past at the time of its transfer, it is a sufficient warning to whoever receives it, that the maker may have some just reason to ‘withhold payment, as he has a right to any equitable defence after the transfer which he might have successfully urged before.
The promise of the vendor of the slave, for which the note was given, to rescind the sale and return the defendant’s note, if not admissible to support a demand for the rescission of the sale thereon, may be received to establish the admission of the vendor of the existence of a redhibitory vice. It does not appear to us, that the District Court erred in admitting the evidence.
On the merits : if the note was still in the possession of the vendor and payee, there cannot be the least doubt but that the evidence adduced would discharge the defendant from the obligation of payment. His counsel has concluded that the same consequence follows in the present case:
1. Because the note, having become the property of the plaintiff after the day of payment was passed, he holds it subject to every equitable plea or defence that might be opposed to bis transferor.
2. Because the evidence shows, that the plaintiff colludes with his transferor to deprive the defendant of the means of a defence, which would be destroyed by a fair transfer of the note to a party without notice.
I. The circumstance of the day of payment of the note being past, at the time of transfer, is a sufficient warning to whoever received it, that the maker may have some just reason to withhold payment, since it is held he has a right to *119any equitable defence after the transfer, which he might have successfully urged before. A note payable on demand, may be sued upon immediately by the legal holder; or may be pleaded in compensation: yet, in the usual course of affairs, it is not expected to count on instant payment. Hence, if it be offered to be transferred shortly after its date, the circumstance of its having been the object of an instant call for payment, does not necessarily present the same degree of suspicion, if any, as in the case of a note payable on a given day, which is already past.
A note payable on demand may be sued upon immediately, orpleadedin compensation.
A verdict found on the plea of fraud and collusion is entitled to particular attention, because they are the objects for the cognizance of the jury.
We, however, refrain from expressing any opinion on the first point, because that which we have formed on the second, renders it unnecessary.
II. The jury have passed upon the plea of fraud and collusion, and found in favor of the defendant. A verdict on these pleas is entitled to the particular attention of this court, because they are the peculiar objects of the cognizance of a jury. They often require the weighing and comparing of a number of circumstances apparently of a trivial nature, which, separately viewed, appear very unimportant; but which circumstances, when brought together and compared with each, other, acquire weight which destroys the equilibrium that kept determination in suspense. A knowledge of all the circumstances, their nature and the standing and character of the witnesses and parties, is often of incalculable utility.
Collusion in this case, is charged on persons nearly connected by affinity; who lived in the same neighborhood, and who appear both to have had an intimate knowledge of the details of the transaction, in which the note originated. The transferee or plaintiff is stated to have employed the transferor as his agent in the prosecution of this suit, and the latter after the transfer,appears to have considered himself as still the owner of the note, and he appears to have retained the possession of it. He declared his intention after the transfer, to claim interest at the rate of ten per cent. The counsel for the defendant states, that the transferee prosecutes the present suit, by the agency of the transferor. In support of this charge they *120show that the latter sent a young woman, who resides in his house, to an adjoining parish, to be examined as a witness, with a view of dispensing with her examination in court.
Under all the circumstances of the case, we are unable to say the jury came to a wrong conclusion in forming their verdict.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs in both courts.